Order entered April 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01147-CV

             ROSS STORES, INC., ROSS DRESS FOR LESS, INC.,
                   AND STEVEN FUENTES, Appellants
                                  V.
                      FREDDIE PRICE, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-18-03907-B

                                      ORDER

        In accordance with our March 5, 2020 order, the parties have filed a joint

status report informing the Court they have been unable to resolve the underlying

dispute but continue to attempt to resolve the issue on appeal. Appellee has also

separately filed an agreed motion to extend time to file her responsive brief.

        We GRANT the extension motion and ORDER appellee’s responsive brief,

a status report, or a motion to dismiss the appeal be filed no later than April 13,

2020.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE